IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,
                                                 No. 75835-7-1
                    Respondent,
                                                 DIVISION ONE
             V.
                                                 UNPUBLISHED OPINION
D'ANGELO CORDAY BROWN,

                    Appellant.                   FILED: April 23,2018


      TRICKEY, J. — D'Angelo Brown was charged with felony violation of a no-

contact order. Brown appeals, arguing that there was insufficient evidence at trial

to prove beyond a reasonable doubt that the alleged victim was the party protected

by the no-contact order. Because there was sufficient evidence at trial that any

rational trier of fact could have found beyond a reasonable doubt that the victim

was the protected party, we affirm.

                                      FACTS

       Brown and Bria Gomez met in 2012. Brown and Gomez began dating, and

had a child together in May 2015. Gomez also had a child from a previous

relationship. In April 2015, Gomez signed a lease by herself for a two bedroom

apartment in Auburn.

       In January 2015, there was a no-contact order in place that protected

Gomez and restrained Brown. On September 22, 2015, Gomez went with Brown

to the courthouse to request that the no-contact order be lifted. The trial court did

not lift the existing no-contact order, but issued a modified no-contact order. The
 No. 75835-7-1/ 2

 protected party named in the modified no-contact order was "Bria E. Gomez." The

 modified no-contact order found that Brown's relationship with the protected party

 was as an "[I]ntimate partner (former/current spouse; former/current domestic

 partner; parent of common child; former/current dating; or former/current

cohabitants)."2

          The modified no-contact order allowed Brown and the protected party to

 have "telephone, mail, or electronic contact; and in person in a therapeutic context,

 if approved by [Brown's] therapist; parties may have contact to exchange the

 children for visits."3 The modified no-contact order prohibited Brown from coming

 within 1,000 feet of the protected party or the protected party's residence in all

 other circumstances. The modified no-contact order would remain in effect for five

 years.

          On the morning of January 25, 2016, Brown met Gomez at Gomez's

 apartment to exchange the children. Around 12:00 a.m., when Gomez was in bed

 with her children, Brown returned to her apartment and knocked on her bedroom

 window, asking to be let inside. Gomez refused and Brown began hitting the

 bedroom window. Brown then went to the apartments glass back door and began

 kicking it. Gomez ran to the bathroom and called 911.

          Brown entered Gomez's apartment after opening her kitchen window.

 Brown said he was going to prison and wanted to say goodbye to the children. He




'Ex. 1 at 1.
2 Ex. 1 at 2.
3 Ex. 1 at 1.
                                          2
No. 75835-7-1/ 3

also took a box of his belongings. The police arrived at the apartment, and Brown

ran out of the back door.

      The police located Brown's car in the apartment complex's parking lot,

approximately 60 feet away from Gomez's apartment. In the early morning of

January 26, Brown was arrested when he returned to his vehicle.

       Brown was charged in part with domestic violence felony violation of a court

order. At trial, Gomez identified the State's exhibit 1 as a certified copy of the

September 22, 2015 modified no-contact order that protected her and restrained

Brown. On cross-examination, Gomez was asked whether the name listed on the

modified no-contact order was her name. After initially stating that it was her name,

Gomez stated that it was not because her middle initial is not "E."4

       Two recorded jail telephone calls were admitted at trial. On the same day

that he was arrested, Brown had called his brother from the King County Jail.

During the telephone call, Brown stated,"So this is another [expletive] violation of

a no-contact order."5

       In a telephone call between Gomez and Brown the day after Brown's arrest,

Brown stated, "I mean, I don't know how long I can uh do this because we have a

modified whatever, so technically I can't talk to you right now."6 He then asked,

"Are you pressing charges?"7




4 Report of Proceedings(RP)(Aug. 3, 2016)at 256.
5 Ex. 26(Audio File'Redacted Call Unknown Male A" at 2 min., 12 sec.-2 min., 18 sec.).
8 Ex. 26 (Audio File "Redacted Call Bria Gomez' at 17 sec.-29 sec.). Brown stipulated
that the call was made to Gomez the day after he was arrested.
7 Ex. 26(Audio File 'Redacted Call Brie Gomez'at 1 min., 14 sec. —1 min., 16 sec.).

                                          3
No. 75835-7-1/4

       After the State rested its case, Brown moved to dismiss the felony violation

of a court order. Brown argued that the modified no-contact order protected "Bria

E. Gomez," but the proffered evidence proved that Gomez's name was "Bria

Rochelle Gomez."8 The trial court denied Brown's motion, finding that the State

had established a prima facie case, which included that Gomez was the party

protected by the no-contact order. The trial court clarified that the error on the no-

contact order went toward the weight of the evidence. Brown was convicted of

felony violation of a court order.°

       Brown appeals.

                                      ANALYSIS

                             Sufficiency of the Evidence

       Brown argues that the evidence at trial was not sufficient to prove beyond

a reasonable doubt that Gomez was the party protected by the modified no-contact

order. Based on the State's evidence at trial and reasonable inferences therefrom,

any rational trier of fact could have found that Gomez was the party protected by

the modified no-contact order. Therefore, we disagree with Brown's contention.

       The State must prove each element of a charged crime beyond a

reasonable doubt. In re Winship, 397 U.S. 358, 361-64, 90 S. Ct. 1068,25 L. Ed.

2d 368(1970).

       Violation of certain court orders, including orders issued under chapter

10.99 RCW,is a class C felony if the offender has at least two previous convictions




8 RP (Aug. 10, 2016) at 37.
° Brown was acquitted of the other charges against him.
                                          4
No. 75835-7-1 / 5

for violating the provisions of prior applicable court orders. ROW 26.50.110(5).1°

The elements of the crime of violating a no-contact order are "the willful contact

with another; the prohibition of such contact by a valid no-contact order; and the

defendant's knowledge of the no-contact order: State v. Clowes, 104 Wash. App.
935, 944, 18 P.3d 596(2001), disapproved of on other grounds by State v. Nonoq,

169 Wash. 2d 220, 237 P.3d 250(2010).11

       Evidence is sufficient to sustain a conviction if, after viewing the evidence

in the light most favorable to the State, any rational trier of fact could have found

the essential elements of the offense beyond a reasonable doubt. State v. Green,

94 Wash. 2d 216, 221-22,616 P.2d 628(1980). "A claim of insufficiency admits the

truth of the State's evidence and all inferences that reasonably can be drawn

therefrom? State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068(1992).

       Here, Brown argues that the evidence at trial was insufficient to prove

beyond a reasonable doubt that Gomez was the party protected by the no-contact


   Chapter 10.99 ROW govems the official response to cases of domestic violence,
Including the protection of domestic violence victims. ROW 10.99.010. The modified no-
contact order was Issued in part pursuant to RCW 10.99.040,.045,.050. Brown stipulated
to the fact that, on January 25, 2016, he had been convicted of violating provisions of a
court order issued under chapter 10.99 ROW twice before.
11 Brown further argues that the State must also prove the identity of the person named
as the protected party, citing State v. Huber, 129 Wn.App.499,502,119 P.3d 388(2005).
        In Huber, the appellate court examined whether, in a prosecution for bail jumping,
there was sufficient evidence showing "that the person on trial was the same person who
earlier had failed to appear in court." 129 Wash. App. at 500. The appellate court dismissed
the defendant's conviction because the State had produced documents with the same
name as the defendant but had submitted no other evidence to show that the person so
named was the same person on trial. Huber, 129 Wash. App. at 503.
        The present case does not concem bail jumping, and does not turn on Brown's
Identity as the maccusecia being the person to whom a document pertains." Huber, 129
Wash. App. at 502. Moreover, the elements of the crime of violation of a no-contact order
provide for unlawful contact by a person protected by the no-contact order. Clowes 104
Wash. App. at 944. Thus, we reject Brown's argument and decline to extend the analysis in
Huber to the present case.
                                            5
No. 75835-7-1/6

order. He relies solely on Gomez's testimony that the name on the modified no-

contact order was different from her name because her middle initial is not .E.,12

But this ignores other evidence in the record that supports the conclusion that

Gomez was the party protected by the modified no-contact order.

         The modified no-contact order Identified the protected party as Brown's

intimate partner, which included a person who was a former or current person in a

dating relationship and the parent of a common child. At trial, Gomez testified that

she and Brown began dating in 2012, and had a child together in 2015.

         Gomez further testified that she went to the courthouse with Brown on

September 22, 2015 to lift an existing no-contact order. She identified the State's

exhibit 1 as the modified no-contact order issued by the trial court on September

22, 2015 that was protecting her and restraining Brown on January 25 and 26,

2016, despite the difference in the listed name.

          In addition, Brown's own statements in recorded telephone calls following

his arrest give rise to the reasonable inference that Gomez was the party protected

by the no-contact order. While talking to his brother, Brown stated that he had

been arrested for a violation of a no-contact order. Later, Brown told Gomez that

he could not talk for long because "we have a modified whatever," and also asked

if Gomez was pressing charges. In light of the other evidence contained in the

record and because both telephone calls were made soon after his arrest, a

reasonable inference from Brown's statements are that he was arrested in part for

violating a no-contact order protecting Gomez.



12   Br. of Appellant at 7.
                                          6
No. 75835-7-1/7


       In sum, despite the error in the name listed on the modified no-contact

order, there was sufficient evidence at trial and reasonable inferences therefrom

that any rational trier of fact could have found the essential elements of Brown's

offense beyond a reasonable doubt.13

       Affirmed.




                                                        'Fr ;t-k                  I3
                                                                                   -

WE CONCUR:




     e  .4441.                                           cc,Q AAveQS2g- ,(;)/


13
  Brown filed a statement of additional grounds for review with this court. He argues that
his Sixth Amendment right to a speedy trial was violated. He alleges that he did not waive
his rights and did not sign any continuances, which he also argued before the trial court.
        'It is recognized that some pretrial delay Is often 'inevitable and wholly justifiable.'"
State v. lniquez, 167 Wash. 2d 273, 282, 217 P.3d 768 (2009)(quoting Domett v. United
States 505 U.S. 647,656, 112 S. Ct. 2686, 120 L. Ed. 2d 520(1992)). Thus, to establish
a violation of his or her Sixth Amendment right to a speedy trial,'a defendant must show
that the length of the delay crossed a line from ordinary to presumptively prejudicial."
lniquez, 167 Wash. 2d at 283.
         Here,the trial court noted that there was no evidence of mismanagement and that
the delay was not unreasonable In light of the circumstances of the case. Brown has not
provided additional arguments or evidence on appeal establishing that the delay in setting
his case for trial was sufficient to become presumptively prejudicial. We reject Brown's
arguments In his statement of additional grounds for review.
                                               7